IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


KEITH A. SMITH,                               :   No. 6 EAP 2019
                                              :
                     Appellant                :   Appeal from the Order of
                                              :   Commonwealth Court dated October
                                              :   22, 2018 entered on October 23, 2018
              v.                              :   at No. 666 MD 2018.
                                              :
                                              :
TOM WOLF, GOVERNOR OF                         :
PENNSYLVANIA., ATTORNEY                       :
GENERAL, JOSH SHAPIRO OF                      :
PENNSYLVANIA, GENERAL                         :
ASSEMBLY,                                     :
                                              :
                     Appellees


                                        ORDER


PER CURIAM                                        DECIDED: NOVEMBER 20, 2019
      AND NOW, this 20th day of November, 2019, the order of the Commonwealth

Court is AFFIRMED. Appellant’s Motion for Judgment on the Pleadings is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.